Citation Nr: 0715448	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  03-27 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for status post 
arthroplasty of the right knee as secondary to service 
connected disability of status post arthroplasty of the left 
knee.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1971 to September 1975.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 2003 rating decision of the Houston, Texas Regional 
Office (RO) of the Department of Veterans Affairs (VA).   


FINDING OF FACT

In a January 31, 2007 written statement the veteran indicated 
was withdrawing his appeal seeking service connection for 
status post right knee arthroplasty; there is no question of 
law or fact remaining before the Board in this matter.     


CONCLUSION OF LAW

The veteran has withdrawn his Substantive Appeal in the 
matter of service connection for status post right knee 
arthroplasty.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The VCAA applies in the instant case.  However, as the 
veteran has expressed his intent to withdraw his appeal there 
is no need to belabor the impact of the VCAA on this claim.  
Significantly, he was provided VCAA notice letters in April 
2005 and March 2006 and he had ample opportunity to respond.
II.  Facts and Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  

In a January 31, 2007 statement forwarded to the Board in May 
2007 (after the appeal was certified to the Board), the 
veteran indicated that he had no desire to continue his 
appeal and wished to withdraw it.  The veteran has clearly 
expressed his intent to withdraw his appeal of the denial of 
service connection for status post right knee arthroplasty, 
the only matter remaining on appeal.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration as to this claim.  

Accordingly, the Board does not have jurisdiction to consider 
an appeal in this matter, and it must be dismissed without 
prejudice.


ORDER

The appeal seeking service connection for status post right 
knee arthroplasty is dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


